Case 19-05981   Doc 17   Filed 03/20/19 Entered 03/20/19 15:52:36   Desc Main
                           Document     Page 1 of 8
Case 19-05981   Doc 17   Filed 03/20/19 Entered 03/20/19 15:52:36   Desc Main
                           Document     Page 2 of 8
Case 19-05981   Doc 17   Filed 03/20/19 Entered 03/20/19 15:52:36   Desc Main
                           Document     Page 3 of 8
Case 19-05981   Doc 17   Filed 03/20/19 Entered 03/20/19 15:52:36   Desc Main
                           Document     Page 4 of 8
Case 19-05981   Doc 17   Filed 03/20/19 Entered 03/20/19 15:52:36   Desc Main
                           Document     Page 5 of 8
Case 19-05981   Doc 17   Filed 03/20/19 Entered 03/20/19 15:52:36   Desc Main
                           Document     Page 6 of 8
Case 19-05981   Doc 17   Filed 03/20/19 Entered 03/20/19 15:52:36   Desc Main
                           Document     Page 7 of 8
Case 19-05981   Doc 17   Filed 03/20/19 Entered 03/20/19 15:52:36   Desc Main
                           Document     Page 8 of 8
